         Case 1:19-cv-00212-REB Document 1 Filed 06/12/19 Page 1 of 8



Michael Christian, ISB No. 4311
Hannah Anadazola, ISB No. 10664
SMITH + MALEK, PLLC
101 S Capitol Blvd, Ste 930
Boise, ID 83702
P.      (208) 473-7009
F.      (208) 473-7661
E:     mike@smithmalek.com
E:     hannah@smithmalek.com

Attorneys for Defendants



                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO

 THOMAS G. ROLAND, MARCIA R.                    Case No.: 19-212
 ROLAND, RANDALL C. KAUFFMAN,
 THANA M. KAUFFMAN, BRETT L.                    NOTICE OF REMOVAL TO FEDERAL
 MOORE, KATHLEEN A. MOORE,                      COURT
 RICHARD PETERSON, GREGORY
 SEMON, and TERRI SEMON, on behalf of           [28 U.S.C. § 1332]
 themselves and all others similarly situated
                                                [Removed from the District Court of the
                Plaintiffs,                     Third Judicial District of the State of Idaho,
 vs.                                            in and for the County of Payette,
                                                Case No. CV38-19-0201]
 ALTA MESA RESOURCES, INC., ALTA
 MESA SERVICES, LP, ALTA MESA
 HOLDINGS, LP, AM IDAHO LLC, HIGH
 MESA HOLDINGS, LP, HIGH MESA                   Trial date: None
 SERVICES, LLC, and NORTHWEST GAS
 PROCESSING LLC, (including affiliated
 predecessors and affiliated successors),

                Defendants.


                                  NOTICE OF REMOVAL

       Please take notice that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants Alta Mesa

Resources, Inc., Alta Mesa Services, LP, Alta Mesa Holdings, LP, AM Idaho LLC, High Mesa



NOTICE OF REMOVAL - 1
             Case 1:19-cv-00212-REB Document 1 Filed 06/12/19 Page 2 of 8



Holdings, LP, High Mesa Services, LLC, and Northwest Gas Processing, LCC (“Defendants”)

remove an action commenced in the District Court of the Third Judicial District of the State of

Idaho, in and for the County of Payette, in which all jurisdictional requirements imposed by 28

U.S.C. 1332, have been met.

                                    I.      Procedural Background

        1.         On or about March 1, 2019, Plaintiffs Thomas G. Roland, Marcia R. Roland,

Randall C. Kauffman, Thana M. Kauffman. Brett L. Moore, Kathleen A. Moore, Richard

Peterson, Gregory Semon, and Terri Semon (“Plaintiffs”) initiated this civil action with the filing

of a Class Action Complaint (“Complaint”) in the District Court of the Third Judicial District of

the State of Idaho, in and for the County of Payette, Case No. CV38-19-0201.

        2.         Plaintiffs’ Complaint asserts claims against each of the Defendants for: (i) breach

of lease, and (ii) fraud by omission. These claims concern oil and gas leases entered into between

Plaintiffs and Defendants. ​Complaint​, ​¶¶ 7-11. Specifically, these claims arise out of allegations

that Defendants did not properly account for and pay royalty for gas to Plaintiffs in accordance

with the executed oil and gas leases. ​Id​. at ¶¶ 90-103.

        3.         Plaintiffs filed their Complaint in the District Court of the Third Judicial District

of the State of Idaho, which is located within the jurisdictional boundaries of the United States

District Court for the District of Idaho. Removal to this Court is therefore proper pursuant to 28

U.S. Code§ 1441(a).

             II.     Removal Is Proper Based On Diversity of Citizenship Jurisdiction.

        4.         The basis for removal is diversity of citizenship. Under 28 U.S.C. § 1332(a),

United States District Courts have jurisdiction over all civil actions where the matter in




NOTICE OF REMOVAL - 2
               Case 1:19-cv-00212-REB Document 1 Filed 06/12/19 Page 3 of 8



controversy exceeds $75,000, exclusive of interest and costs, and is between citizens of different

states.

                  A.​     There is complete diversity among parties.

          5.      In order to qualify for diversity of citizenship jurisdiction, all of the named

plaintiffs' citizenships must be completely diverse from all the named defendants' citizenships,

excluding nominal, fraudulent and/or sham defendants. ​See Grupo Data/ha v. Atlas Global

Group, LP, 5​ 41 U.S. 567, 571 (2004).

          6.      Plaintiffs are citizens of Idaho. ​Complaint​, ​¶¶ 7-11.

          7.      Alta Mesa Resources, Inc. is a corporation organized under Delaware law with its

principal place of business in Texas. The federal diversity jurisdiction statute provides that “a

corporation shall be deemed to be a citizen of any State by which it has been incorporated and of

the State where it has its principal place of business.” ​28 U.S.C. § 1332(c)(1)​. Alta Mesa

Resources, Inc. may be considered a citizen of Delaware or Texas. It is not a citizen of Idaho.

          8.      Alta Mesa Services, LP is a limited partnership organized under Texas law. the

citizenship of a limited partnership is determined by the citizenship of all its members. ​See C.T.

Carden v. Arkoma Associates,​ 494 U.S. 185, 194, 110 S.Ct. 1015, 1021, 108 L.Ed.2d 157, 168

(1990). Alta Mesa Services, LP’s​ sole member is Alta Mesa Holdings, LP a Texas limited

Partnership. Alta Mesa Holdings, LP is a subsidiary of Alta Mesa Resources, Inc. The

citizenship of Alta Mesa Holdings, LP is Delaware or Texas. Alta Mesa Services, LP may be

considered a citizen of Delaware or Texas. It is not a citizen of Idaho.

          9.      Alta Mesa Holdings, LP is a limited partnership organized under Texas law. Alta

Mesa Holdings, LP’s sole member is Alta Mesa Resources, Inc., a Delaware corporation with its




NOTICE OF REMOVAL - 3
          Case 1:19-cv-00212-REB Document 1 Filed 06/12/19 Page 4 of 8



principal place of business in Texas. Alta Mesa Holdings, LP may be considered a citizen of

Delaware or Texas. It is not a citizen of Idaho.

       10.     AM Idaho LLC is a limited liability company organized under Texas law. The

citizenship of a limited liability company is determined by the citizenship of its members.

Johnson v. Columbia Props. Anchorage, LP, ​437 F.3d 894, 899 (9th Cir. 2006). AM Idaho

LLC’s member is High Mesa Holdings, LP, a limited partnership organized under Delaware law,

whose partners are citizens of Texas and New York. Accordingly, AM Idaho LLC is not a

citizen of Idaho.

       11.     High Mesa Holdings, LP is a ​limited partnership organized under Delaware law.

High Mesa Holdings, LP’s members are citizens of Texas and New York​. Accordingly, High

Mesa Holdings, LP is not a citizen of Idaho.

       12.     High Mesa Services, LLC is a limited liability company organized under

Delaware law. High Mesa Services, LLC’s sole member is High Mesa Holdings, LP, which is a

citizen of Texas or New York. Thus, High Mesa Services, LLC is not a citizen of Idaho.

       13.     Northwest Gas Processing, LLC is a limited liability company organized under

Delaware law. Northwest Gas Processing, LLC’s members are citizens of Texas, Arkansas and

Louisiana. Accordingly, Northwest Gas Processing, LLC is not a citizen of Idaho.

       14.     Because the citizenship of the plaintiffs is different from that of each of the

Defendants, there is complete diversity of citizenship. ​Hunter v. Philip Morris USA, 5​ 82 F.3d

1039, 1043 (9th Cir. 2009); 28 U.S.C. §§ 1332(a), 144l(b).

               B.      The amount in controversy threshold has been satisfied.

       15.     Plaintiffs’ Complaint does not specify a particular amount of damages.




NOTICE OF REMOVAL - 4
            Case 1:19-cv-00212-REB Document 1 Filed 06/12/19 Page 5 of 8



        16.          In a removal of an action based on diversity jurisdiction, if the state court

complaint does not specify the amount of damages sought, the removing defendant bears the

burden of showing, by a preponderance of the evidence, that the amount in controversy exceeds

the statutory minimum. ​Sanchez v. Monumental Life Ins. Co., 1​ 02 F.3d 398, 404 (9th Cir. 1996).

        17.          Although no amount is alleged, Plaintiffs’ Complaint references “[t]he

extraordinarily large dollars at stake.” ​Complaint,​ ​¶ 82.

        18.          Plaintiffs' Complaint sets forth a detailed list of the damages being claimed.

Specifically, Plaintiffs assert that:

                     a.      “As a result of Defendants’ breaches, Plaintiffs and the Class have been

                             damaged through underpayment of the actual amounts due for which they

                             are entitled to recover” ​Complaint​, ​¶ 94;

                     b.      They were underpaid for monthly royalties “as a direct and proximate

                             result of Defendants’ tortious fraudulent omissions” ​Complaint​,​ ​¶ 102; and

                     c.      Have incurred legal fees and costs. ​Complaint​, ¶ 104.

              III.        All Additional Requirements for Removal Have Been Satisfied.

        19.          Defendants first received a copy of the Complaint on May 22, 2019. This Notice

of Removal is, therefore, timely under 28 U.S. Code ​§ l​ 446(b)(1).

        20.          Pursuant to 28 U.S.C. ​§ ​1446(a), the following documents are attached as

Exhibits:

                          a. The state court docket sheet is attached as ​Exhibit A​;

                          b. A copy of the Complaint is attached as ​Exhibit B​;

                          c. A copy of the Acknowledgment of Service ​Exhibit C;




NOTICE OF REMOVAL - 5
           Case 1:19-cv-00212-REB Document 1 Filed 06/12/19 Page 6 of 8



                   d. A copy of the Summons to Alta Mesa Resources, Inc. is attached as

                      Exhibit D​;

                   e. A copy of the Summons to Alta Mesa Services, LP is attached as ​Exhibit

                      E​;

                   f. A copy of the Summons to Alta Mesa Holdings, LP is attached as ​Exhibit

                      F​;

                   g. A copy of the Summons to AM Idaho LLC is attached as ​Exhibit G​;

                   h. A copy of the Summons to High Mesa Holdings, LP is attached as ​Exhibit

                      H​;

                   i. A copy of the Summons to High Mesa Services, LLC is attached as

                      Exhibit I​;

                   j. A copy of the Summons to Northwest Gas Processing, LLC is attached as

                      Exhibit J​.

         21.   Concurrent with the filing of this Notice, Defendants are filing a Notice of Filing

of Notice of Removal with the Clerk of the District Court of the Third Judicial District of the

State of Idaho in compliance with 28 U.S.C. ​§ ​1446(d). A copy of said Notice of Filing of

Notice of Removal is attached hereto as ​Exhibit K.

         WHEREFORE, having met all the requirements for removal under 28 U.S.C. §§ 1441

and 1446, including all jurisdictional requirements established by 28 U.S.C. § 1332, Defendants

hereby remove the above captioned case to the United States District Court for the District of

Idaho.




NOTICE OF REMOVAL - 6
       Case 1:19-cv-00212-REB Document 1 Filed 06/12/19 Page 7 of 8



     DATED this ​12th day of June, 2019

                                          SMITH + MALEK, PLLC



                                            By:​_​/s/ Michael Christian _​ _________
                                            Michael Christian, ISB No. 4311
                                            Attorney for Defendants




NOTICE OF REMOVAL - 7
          Case 1:19-cv-00212-REB Document 1 Filed 06/12/19 Page 8 of 8



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 12th day of June, 2019 I filed the foregoing with the
Clerk of the Court electronically through the CM/ECF system, which caused the following
parties or counsel to be served by electronic means, as more fully reflected on the Notice of
Electronic Filing:

       Vaughn Fisher: vaughn@frhtriallawyers.com
       Jeremiah Hudson: jeremiah@frhtriallawyers.com

        On June 12th, 2019 the undersigned certifies that on this day she caused to be served in
the manner via U.S. Mail and Email, a copy of the document to which this certificate is attached,
on the following counsel of record:

Reagan E. Bradford
100 E. California Ave., Suite 200
Oklahoma City, OK 73104
Reagan.Bradford@LanierLawFirm.com


Rex A. Sharp: rsharp@midwest-law.com
Barbara C. Frankland: bfrankland@midwest-law.com
Scott B. Goodger: sgoodger@midwest-law.com
5301 W. 75th Street
Prairie Village, KS 66208




                                                    By:​_​/s/ Michael Christian _​ _________
                                                        Michael Christian, ISB No. 4311




NOTICE OF REMOVAL - 8
